DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
Claims 1-20 remain pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has been amended to recite “…based on the comparing, enabling the clinician to save information corresponding to the health concern in both the EMR and the longitudinal plan system without requiring manual documentation in each system the patient in lines 13-15.  Examiner considers that there is a typographical error and “the patient” at the end of the limitation should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-7 are drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).  Claims 8-14 are drawn to a method which is within the four statutory categories (i.e. process).  Claims 15-20 are drawn to a system which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claims 1, 8 and 15 recite “enabling a clinician to select a plan template from a plurality of plan templates,…; comparing a code corresponding to a problem documented in an electronic medical record (EMR) of the patient to a concept code for a health concern identified by the particular health concept; based on the comparing, retrieving information corresponding to the health concern from the EMR of the patient; integrating the plan template with a wellness plan of the patient” and these steps correspond to certain methods of organizing human activity (e.g. This is a method of managing interactions between people, such as a user following rules or instructions). 
Claims 5, 12 and 19 also correspond to certain methods of human activities, since they recite: “(1) comparing a code corresponding to a problem documented in an electronic medical record (EMR) of the patient to a concept code for a health concern; and (2) based on the comparing, enabling the clinician to save information…”. These steps also directed to a method of managing interactions between people. 
In particular, these steps can be done by a clinician (a user), using a generic processor having generic computer components. The steps of “comparing a code corresponding to a problem documented in an electronic medical record (EMR) of the patient to a concept code for a health concern” also correspond to mental processes. For instance, for the “processor to” language, the clinician (user) can perform this step in the mind or using pen and paper. 
The mere nominal recitation of a generic processor and generic computer storage medium does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Claims 2-4, 6-7, 9-11, 13-14, 16-18 and 20 are ultimately dependent from claims 1, 8, and 15 and include all the limitations of claims 1, 8 and 15. Therefore, claims 2-4, 6-7, 9-11, 13-14, 16-18 and 20 recites the same abstract idea. Claims 2-4, 6-7, 9-11, 13-14, 16-18 and 20 describe a further limitation regarding the basis for creating a health concern or retrieving information from EMR of the patient based on comparing of codes corresponding to a problem. These are all just further describing the abstract idea recited in claims 1, 8, and 15, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements that are all CAPS in the claims:
1. (Currently Amended) ONE OR MORE COMPUTER STORAGE MEDIA HAVING COMPUTER-EXECUTABLE INSTRUCTIONS EMBODIED THEREON THAT, WHEN EXECUTED BY A COMPUTER, CAUSES THE COMPUTER TO PERFORM OPERATIONS, the operations comprising: 
enabling a clinician to select a plan template from a plurality of plan templates, the plurality of plan templates searchable for a particular health concept, wherein the particular health concept corresponds to health concerns, social concerns, goals, and activities associated with a patient;
ATTACHING THE PLAN TEMPLATE TO A PATIENT IDENTIFIER CORRESPONDING TO THE PATIENT; 
comparing a code corresponding to a problem documented in an electronic medical record (EMR) of the patient to a concept code for a health concern identified by the particular health concept; 
based on the comparing, enabling the clinician to save information corresponding to the health concern in both the EMR and the longitudinal plan system without requiring manual documentation in each system.  
2. (Original) The media of claim 1, wherein the plurality of plan templates are searchable for a particular health concept.  
3. (Original) The media of claim 1, wherein the plan template recommends goals, activities, and strengths that may be selected by the clinician.  
4. (Original) The media of claim 2, wherein the particular health concept corresponds to health concerns, social concerns, goals, and activities associated with the patient.  
5. (Original) The media of claim 1, further comprising:
(1) comparing a code corresponding to a problem documented in an electronic medical record (EMR) of the patient to a concept code for a health concern; and 
(2) based on the comparing, creating the health concern for the patient or retrieving information corresponding to the health concern from the EMR of the patient.  
6. (Original) The media of claim 1, wherein THE PATIENT IDENTIFIER IS ATTACHED TO AT LEAST ONE ELECTRONIC MEDICAL RECORD OF THE PATIENT.  
7. (Original) The media of claim 1, further comprising EMBEDDING A WORKFLOW FOR THE CLINICIAN IN AN ELECTRONIC MEDICAL RECORD OF THE PATIENT.  
8. (Currently Amended) A COMPUTERIZED METHOD comprising: 
enabling a clinician to select a plan template from a plurality of plan templates, the plurality of plan templates searchable for a particular health concept,Page 3 of 17Application No. 16/596,356Attorney Docket No.: 27098.317781 Response Filed: 04/08/2022Reply to Office Action of: 02/08/2022wherein the particular health concept corresponds to health concerns, social concerns, goals, and activities associated with a patient; 
ATTACHING THE PLAN TEMPLATE TO A PATIENT IDENTIFIER CORRESPONDING TO THE PATIENT; 
comparing a code corresponding to a problem documented in an electronic medical record (EMR) of the patient to a concept code for a health concern identified by the particular health concept; 
based on the comparing, enabling the clinician to save information corresponding to the health concern in both the EMR and the longitudinal plan system without requiring manual documentation in each system.  
9. (Original) The method of claim 8, wherein the plurality of plan templates are searchable for a particular health concept.  
10. (Original) The method of claim 8, wherein the plan template recommends goals, activities, and strengths that may be selected by the clinician.  
11. (Original) The method of claim 9, wherein the particular health concept corresponds to health concerns, social concerns, goals, and activities associated with the patient.  
12. (Original) The method of claim 8, further comprising: Page 4 of 17Application No. 16/596,356Attorney Docket No.: 27098.317781 Response Filed: 04/08/2022 Reply to Office Action of: 02/08/2022 
(1) comparing a code corresponding to a problem documented in an electronic medical record (EMR) of the patient to a concept code for a health concern; and 
(2) based on the comparing, creating the health concern for the patient or retrieving information corresponding to the health concern from the EMR of the patient.  
13. (Original) The method of claim 8, wherein THE PATIENT IDENTIFIER IS ATTACHED TO AT LEAST ONE ELECTRONIC MEDICAL RECORD OF THE PATIENT.  
14. (Original) The method of claim 8, further comprising EMBEDDING A WORKFLOW FOR THE CLINICIAN IN AN ELECTRONIC MEDICAL RECORD OF THE PATIENT.  
15. (Currently Amended) A SYSTEM COMPRISING: 
A PROCESSOR; AND 
A COMPUTER STORAGE MEDIUM STORING COMPUTER-USABLE INSTRUCTIONS THAT, WHEN USED BY THE PROCESSOR, CAUSE THE PROCESSOR TO: 
enable a clinician to select a plan template from a plurality of plan templates, the plurality of plan templates searchable for a particular health concept, wherein the particular health concept corresponds to health concerns, social concerns, goals, and activities associated with a patient; 
compare a code corresponding to a problem documented in an electronic medical record (EMR) of the patient to a concept code for a health concern identified by the particular health concept; Page 5 of 17Application No. 16/596,356Attorney Docket No.: 27098.317781 Response Filed: 04/08/2022 Reply to Office Action of: 02/08/2022 
based on the comparing, enabling the clinician to save information corresponding to the health concern in both the EMR and the longitudinal plan system without requiring manual documentation in each system.  
16. (Original) The method of claim 15, wherein the plurality of plan templates are searchable for a particular health concept.  
17. (Original) The system of claim 15, wherein the plan template recommends goals, activities, and strengths that may be selected by the clinician.  
18. (Original) The system of claim 16, wherein the particular health concept corresponds to health concerns, social concerns, goals, and activities associated with the patient.  
19. (Original) The method of claim 15, further comprising:
(1) comparing a code corresponding to a problem documented in an electronic medical record (EMR) of the patient to a concept code for a health concern; and 
(2) based on the comparing, creating the health concern for the patient or retrieving information corresponding to the health concern from the EMR of the patient.  
20. (Original) The method of claim 15, further comprising EMBEDDING A WORKFLOW FOR THE CLINICIAN IN AN ELECTRONIC MEDICAL RECORD OF THE PATIENT.
These elements are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The computer storage media and the processor in the current claim steps recited at a high level generality (i.e., as a generic processor performing a generic computer function of embedding data/link into a record) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Claims have been amended now to recite “based on the comparing, enabling the clinician to save information corresponding to the health concern in both the EMR and the longitudinal plan system without requiring manual documentation in each system”. The function of saving information to a database corresponds to insignificant extra-solution activity (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform comparing information (comparing an EMR code with a concept code) is a generic computer function. Therefore the claims invoke computers or other machinery merely as a tool to perform an existing process (see MPEP 2106.05(f)).
Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (US 20130304496 A1), Higbie et al. (hereinafter Higbie) (US 20120109686 A1) and further in view of Phillips (US 8346804B2).
Claim 1 has been amended now to recite one or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations, the operations comprising: 
enabling at a longitudinal plan system, a clinician to select a plan template from a plurality of plan templates (Rangadass discloses “…Care plan module 52 may also generate a care plan template…” in par. 70, “…The care plan in execution may include a care plan template pertinent to a specific problem and potentially for a specific patient or population but not yet individualized at the point of care…” in par. 71 and “…Clinical pathways are typically written in the form of a grid (or matrix) which displays aspects of care on one axis and time intervals on another. The time intervals are typically in the form of a day by day clinical order and documentation sheet with variations depending on the nature and progression of illness or procedure being performed. For example, clinical pathways designed for chronic conditions could have timelines in the form of weeks or months…” in par. 43); 
attaching the plan template to a patient identifier corresponding to the patient (Rangadass discloses “Associating the patient with care plan template 192 can include linking a specific care plan template 192 (e.g., configured for a specific diagnosis, such as heart disease, diabetes, pregnancy, etc.) with the patient's identifier (e.g., name, or social security number, etc.).” in par. 102).

Rangadass fails to expressly teach “the plurality of plan templates searchable for a particular health concept, wherein the particular health concept corresponds to health concerns, social concerns, goals, and activities associated with a patient”. However, this feature is well known in the art, as evidenced by Higbie.
In particular, Higbie discloses “Another feature, in regard to the SOAP note templates, while the History/Exam/Assessment, and Plan templates can be used separately, the user can also link the Exam/Assessment, and Plan templates to the complaint-specific History templates, so that when an individual SOAP note History template is selected during a patient encounter, the other linked templates will appear automatically” in par. 782. Higbie also teaches “once a new customizable template has been created and used, the information it contains can be searched along with the information in standard templates” in par. 98.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Higbie with the motivation of to be able to be able to open desired template for editing in par. 221-224.
Rangadass fails to expressly teach “comparing a code corresponding to a problem documented in an electronic medical record (EMR) of the patient to a concept code for a health concern identified by the particular health concept; and based on the comparing, enabling the clinician to save information corresponding to the health concern in both the EMR and the longitudinal plan system without requiring manual documentation in each system the patient”. However, this feature is well known in the art, as evidenced by Phillips.
In particular, Phillips discloses:
“…in a probability distribution 300 of FIG. 3, probabilities of a code from a first coding scheme matching a code from a second coding scheme provide obvious results when the codes are probably the same 310 and when the codes are probability not the same 330, but a tangled area 320 exists in between. Visual clustering of codes can help unravel the tangled area 320 to understand code matches, for example.” In col. 5, lines 5-12, 
“A CMV (controlled medical vocabulary) is a capability of a computer-based patient record (CPR) system. Other CPR core capabilities include clinical documentation and data capture, clinical display including a clinical dashboard, a clinical workflow, order management including physician order entry, a clinical data repository (CDR), clinical decision support (CDS), privacy support, and interoperability connectivity. A CMV supports medically relevant concepts, terms, codes and relationships.” In col. 8, lines 52-59, 
“facilitate use of reduced manpower associated with manually matching terms between two or more code schemes, as well as helping to provide faster interoperability configuration. Certain examples provide more reliable concept matching by computer-generated determination of match probabilities augmented by user confirmation. Certain examples provide both alphanumeric and graphical representations of likely concept matches for both automated and manual review and confirmation of a probable concept match. Certain examples provide technical effects of advanced analytics, real-time decision Support, and business intelligence through use of structured, coded data. Certain examples help reduce costs incurred due to redundant and disparate data definition, storage, and maintenance and help promote national and international interoperability by sharing terminology with the healthcare community at large.” in col. 18, line 55 to col. 19, line 4, and
“Using a CMV, CPR systems can understand and more intelligently process medical information while continuing to store that information in a form (e.g., medical terms) that permits humans to interact with the same data.” in col. 9, lines 7-20.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Phillips with the motivation of reliable concept matching (Phillips; col. 18, line 55 to col. 19, line 4).

Claim 2 recites the media of claim 1, wherein the plurality of plan templates are searchable for a particular health concept.  
The obviousness of modifying the teaching of Rangadass to include the feature of “the plurality of plan templates are searchable for a particular health concept” (as taught by Higbie) is as addressed above in the rejection of claim 1 and incorporated herein.

Claim 3 recites the media of claim 1, wherein the plan template recommends goals, activities, and strengths that may be selected by the clinician (Rangadass; par. 42).  

Claim 4 recites the media of claim 2, wherein the particular health concept corresponds to health concerns, social concerns, goals, and activities associated with the patient (Rangadass; par. 42).  

Claim 5 recites the media of claim 1, further comprising:
(1) comparing a code corresponding to a problem documented in an electronic medical record (EMR) of the patient to a concept code for a health concern (Rangadass; par. 28, 29); and 
(2) based on the comparing, creating the health concern for the patient or retrieving information corresponding to the health concern from the EMR of the patient (Rangadass; par. 54).  

Claim 6 recites the media of claim 1, wherein the patient identifier is attached to at least one electronic medical record of the patient (Rangadass; par. 34).  

Claim 7 recites the media of claim 1, further comprising embedding a workflow for the clinician in an electronic medical record of the patient (Rangadass; par. 53, 47).  

Claim 8 has been amended now to recite a computerized method comprising: 
enabling a clinician to select a plan template from a plurality of plan templates (Rangadass; par. 70, 71); 
attaching the plan template to a patient identifier corresponding to the patient (Rangadass; par. 102).

Rangadass fails to expressly teach “the plurality of plan templates searchable for a particular health concept,Page 3 of 17Application No. 16/596,356Attorney Docket No.: 27098.317781 wherein the particular health concept corresponds to health concerns, social concerns, goals, and activities associated with a patient”. However, this feature is well known in the art, as evidenced by Higbie.
In particular, Higbie discloses “Another feature, in regard to the SOAP note templates, while the History/Exam/Assessment, and Plan templates can be used separately, the user can also link the Exam/Assessment, and Plan templates to the complaint-specific History templates, so that when an individual SOAP note History template is selected during a patient encounter, the other linked templates will appear automatically” in par. 782. Higbie also teaches “once a new customizable template has been created and used, the information it contains can be searched along with the information in standard templates” in par. 98.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Higbie with the motivation of to be able to be able to open desired template for editing in par. 221-224.

The obviousness of modifying the teaching of Rangadass to include the feature of “reliable concept matching” (as taught by Phillips) is as addressed above in the rejection of claim 1 and incorporated herein.

Claim 9 recites the method of claim 8, wherein the plurality of plan templates are searchable for a particular health concept.  
The obviousness of modifying the teaching of Rangadass to include the feature of “the plurality of plan templates are searchable for a particular health concept” (as taught by Higbie) is as addressed above in the rejection of claim 8 and incorporated herein.

Claim 10 recites the method of claim 8, wherein the plan template recommends goals, activities, and strengths that may be selected by the clinician (Rangadass; par. 42).  

Claim 11 recites the method of claim 9, wherein the particular health concept corresponds to health concerns, social concerns, goals, and activities associated with the patient (Rangadass; par. 42).  

Claim 12 recites the method of claim 8, further comprising: Page 4 of 17Application No. 16/596,356Attorney Docket No.: 27098.317781 Response Filed: 04/08/2022 Reply to Office Action of: 02/08/2022 
(1) comparing a code corresponding to a problem documented in an electronic medical record (EMR) of the patient to a concept code for a health concern (Rangadass; par. 28, 29); and 
(2) based on the comparing, creating the health concern for the patient or retrieving information corresponding to the health concern from the EMR of the patient (Rangadass; par. 54).  

Claim 13 recites the method of claim 8, wherein the patient identifier is attached to at least one electronic medical record of the patient (Rangadass; par. 34).  

Claim 14 recites the method of claim 8, further comprising embedding a workflow for the clinician in an electronic medical record of the patient (Rangadass; par. 53, 47).  

As per claims 15-20, they are system claims which repeat the same limitations of claims 8-12 and 14, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of <references> disclose the underlying process steps that constitute the methods of claims 8-12 and 14, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 15-20 are rejected for the same reasons given above for claims 8-12 and 14.

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.


Arguments about 35 USC 101 rejection:
Applicant argues that the claims as a whole integrate the judicial exception into a practical application, since the claims are directed to an improvement in care coordination system,…solve a specific technical problem for situations where some information may need to be saved in a local EMR and also represented in the longitudinal plan. 
In response, Examiner submits that, as indicated in the rejection above, “Saving information into a database” corresponds to an insignificant extra-solution activity, since it amounts to necessary data gathering and outputting (see MPEP 2106.05(g)). Insignificant extra-solution activities do not provide a practical application for the abstract idea.
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Arguments about 35 USC 103 rejection:
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626